UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K (Mark one) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 [FONT CHANGED] For the fiscal year ended December31, 2012 OR o TRANSITION REPORT UNDER SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 [FONT CHANGED] For the transition period from to . Commission file number 000-54167 SANOMEDICS INTERNATIONAL HOLDINGS,INC. (Exact name of registrant as specified in its charter) Delaware 27-3320809 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 444 Brickell Avenue, Suite 415, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(305) 433-7814 Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Common Stock, $0.001 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yeso Nox. Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yeso Nox. Indicate by check mark whether the registrant has (1)filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No x. The aggregate market value of the voting common stock held by non-affiliates of the registrant onJune 29, 2012, the last business day of the registrant's most recently completed second quarter, was approximately $30.9 million. The number of shares of Common Stock, $.001 par value, outstanding on April 11, 2013was 20,453,586 shares. SANOMEDICS INTERNATIONAL HOLDINGS, INC. FORM10-K For the Fiscal Year Ended December31, 2012 Table of Contents PartI. Item 1. Business. 4 Item 1A. Risk Factors. 13 Item 1B. Unresolved Staff Comments. 21 Item 2. Properties. 21 Item 3. Legal Proceedings. 21 Item 4. Mine Safety Disclosures. 21 PartII. Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. 22 Item 6. Selected Financial Data. 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 8. Financial Statements and Supplementary Data. 28 Item 9. Change in and Disagreements with Accountants on Accounting and Financial Disclosure. 29 Item 9A. Controls and Procedures. 29 Item 9B. Other Information. 29 PartIII. Item 10. Directors, Executive Officers and Corporate Governance. 30 Item 11. Executive Compensation. 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters. 39 Item 13. Certain Relationships and Related Transactions and Director Independence. 41 Item 14. Principal Accounting Fees and Services. 42 PartIV. Item 15.
